Case 8:21-cv-00846-CJC-KES Document 11 Filed 07/29/21 Page 1of1 Page ID #:69

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. 8:21-cv-00846-CJC-KES Date July 29, 2021

 

 

Title Maria Herrera v. Ford Motor Company et al.

 

PRESENT: HONORABLE CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE

 

Rolls Royce Paschal None Present
Deputy Clerk Court Reporter
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
None Present None Present

PROCEEDINGS: (INCHAMBERS) ORDER TO SHOW CAUSE RE DISMISSAL FOR
LACK OF PROSECUTION

In its Notice of Intent, the Court ordered the parties to file a report of their early meeting
of counsel in accordance with Federal Rule of Civil Procedure 26(f) (“Rule 26(f)”) and Local
Rule 26-1. However, the parties have not filed their report by the deadline. It is Plaintiff's
responsibility to prosecute its case diligently. Accordingly, the Court, on its own motion,
hereby ORDERS Plaintiff to show cause in writing no later than August 3, 2021 why this
action should not be dismissed for lack of prosecution for failure to file a joint Rule 26(f) report.
As an alternative to a written response by Plaintiff, the Court will consider as an appropriate
response to this OSC the filing of one of the following on or before the above date:

1. The parties’ joint Rule 26(f) report, or
2. A notice of voluntary dismissal (Fed. R. Civ. P. 41) as to a// Defendants.
No oral argument of this matter will be heard unless ordered by the Court. The Order will

stand submitted upon the filing of a timely and appropriate response to the Order. Failure to
respond to this Order may result in dismissal.

 

Initials of Deputy Clerk rrp

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
